Mr. Justice Burnett
delivered the- opinion of the court.
To sustain the issues on his part, the plaintiff called Ralph Feeney, who testified that he was the agent who solicited and effected the insurance for the company and delivered the policy to the plaintiff. He also testified that, acting as agent for the defendant, he issued to the plaintiff a written permission to be attached to the policy authorizing the removal of the insured property from 242 Burnside Street to the two-story frame shingle roof building at No. 33 North Second Street, where the fire occurred. On cross-examination the attorneys for the defendant propounded several questions to Feeney designed to show that, prior to the time of issuing the permit mentioned, he had been discharged from the service of the insurer. The court sustained the objection of plaintiff to these questions on the ground that the testimony sought to be elicited was incompetent, irrelevant and immaterial, and not proper cross-examination. The question is presented in several different forms, but they all amount to the same thing.
1, 2. It was proper cross-examination to ask the witness if his agency had not ceased prior to the issuing of the permit. The situation for the plaintiff, however, is saved by the principle that, where a party has dealt with another through an agent of the latter in any transaction, he is entitled to rely upon the acts of the agent until the termination of the transaction, in the absence of any notice to him that the agency has been ended: Union Bank & Trust Co. v. Long Pole Lbr. Co., 70 W. Va. 558 (74 S. E. 674, 41 L. R. A. (N. S.) 663).
*250■ There is no testimony in the record tending to show that the plaintiff had any notice of the cessation of Feeney’s agency for the company, and there was no offer on its part to show that such was the fact. Under such circumstances, the error in denying the defendant the right to cross-examine the witness on that point becomes negligible because, taken alone, the mere termination of the agency through which the transact tion was initiated would not affect the result. The ease comes within the spirit of Section 556, L. O. L., declaring:
“Upon an appeal from a judgment, the same shall only be reviewed as to questions of law appearing upon the transcript, and shall only be reversed or modified for errors substantially affecting the rights of the appellant. * * ”
The judgment is therefore affirmed. Affirmed.
Mr. Justice McBride, Mr. Justice Bean and Mr. Justice Benson concur.